ITEMID: 001-58559
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: GRANDCHAMBER
DATE: 2000
DOCNAME: CASE OF LABITA v. ITALY
IMPORTANCE: 1
CONCLUSION: No violation of Art. 3 with regard to alleged ill-treatment;Violation of Art. 3 with regard to lack of effective investigation;No violation of Art. 3 with regard to conditions of transfer;Violation of Art. 5-3;Violation of Art. 5-1;Violation of Art. 8;Not necessary to examine Art. 6-3;Violation of P4-2;Violation of P1-3;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Luzius Wildhaber;Paul Mahoney
TEXT: 10. The applicant was arrested on 21 April 1992 in connection with an investigation involving forty-six people under a warrant issued by the Trapani District Court on 18 April 1992. He was suspected of being a member of a mafia-type organisation in Alcamo and of running a financial company on behalf of his brother-in-law, who was believed to be the leader of the main mafia gang in the area (Article 416 bis of the Criminal Code makes it an offence to be a member of a mafia-type organisation).
The accusations against the applicant were based in particular on statements made by one B.F., who also stood accused of being a member of a mafia-type organisation but had become a pentito (a former mafioso who has decided to cooperate with the authorities). B.F.'s information about the applicant had been obtained from one G.D., who had been killed by the Mafia on 25 October 1989, and had, in turn, received the information from another deceased victim of the Mafia, F.M.
11. The applicant was initially detained at Palermo Prison, where he spent thirty-five days in isolation.
12. His first application for bail was dismissed by the Trapani District Court on 6 May 1992.
The District Court found in particular that although the statements made by B.F. regarding the applicant's involvement in the Mafia had provided no information or objective evidence about the applicant's actual role and activity, they could nonetheless constitute sufficient grounds to justify his detention, having regard to the credibility and reliability of the various statements B.F. had made concerning other people or events connected with the Mafia (it applied the “global credibility” criterion – attendibilità complessiva).
It added that B.F. had identified the applicant from a photograph and provided information concerning his exact role in the mafia-type organisation. He had indicated that the applicant, who was the brotherinlaw of the head of one of the Alcamo mafia clans, ran a financial company and, along with another person whom B.F. had previously identified as being a member of the Mafia, was a co-owner of a management company that ran a discotheque.
The Trapani District Court also found that the applicant's detention was warranted by the need to protect witnesses, since most of the evidence took the form of oral testimony and there was therefore a risk of its being lost through pressure being brought to bear on the witnesses.
13. On 20 July 1992 the applicant was transferred with fifty-four other alleged mafiosi to the prison on the island of Pianosa.
14. On an unspecified date, he appealed to the Court of Cassation against the decision of 6 May 1992. He argued in particular that he had been detained solely on the basis of B.F.'s statements, which were unsupported by any factual evidence. In addition, he said that the District Court had refused to accept that he was not the manager of a financial company and had taken that allegation as evidence that he was an executive in local finance and as supporting the accusation that he was a branch treasurer for the Mafia. In fact, he was merely an employee of the company and had even been the subject of disciplinary proceedings. However, the Court of Cassation dismissed his appeal on 2 October 1992.
15. The applicant made a further application for bail to the investigating judge (giudice per le indagini preliminari), contending that there were not sufficient grounds for keeping him in detention, but it was dismissed on 29 December 1992.
16. The applicant's appeal to the Trapani District Court was dismissed on 8 February 1993 on the ground that Article 275 § 3 of the Code of Criminal Procedure created a presumption that the continued detention of suspects charged with belonging to a mafia-type organisation was necessary and that it was therefore for the person seeking bail to produce specific, concrete evidence to rebut that presumption. The District Court considered that the applicant's arguments – such as that related to the length of his detention – were of a general nature and had been rejected in earlier cases.
17. On application by the prosecution, the investigating judge at the Trapani District Court made an order on 8 April 1993 pursuant to Article 305 § 2 of the Code of Criminal Procedure extending the maximum permitted period of detention pending trial.
18. Meanwhile, other pentiti had stated during the course of the investigation that they did not know the applicant.
19. The applicant appealed to the District Court against the order of 8 April 1993, contending that the impugned order was null and void as the application for an extension had not been served beforehand on his lawyer and the court had given only general, not specific, reasons.
20. The Trapani District Court dismissed the applicant's appeal on 22 June 1993. It held that all the law required was that the parties should be heard at an adversarial hearing and that had been done in the instant case. There was no requirement that the application should be formally served beforehand.
As to whether the impugned measure was necessary, the District Court found that although the reasoning in the order was somewhat succinct, it had pointed to the risk of evidence being tampered with, particularly in view of the special nature of the offence (membership of a mafia-type organisation), and the danger presented by all the accused, who were suspected of belonging to a criminal organisation that engaged in serious crime such as homicide. Furthermore, the prosecution had given a full explanation as to why it had been necessary for the purposes of the investigation to make the application: namely because of the need to carry out complex banking and fiscal inquiries to clarify the extent to which the accused controlled the area. The District Court also noted that the nature of the crime concerned meant that the investigation had to cover the mafiatype organisation as a whole, and, therefore, necessarily, all of the accused.
21. On 28 June 1993 the applicant appealed to the Court of Cassation contending that the rights of the defence had been infringed. However, his appeal was dismissed on 18 October 1993.
22. On 2 October 1993 the applicant was committed for trial on a charge of being a member of a mafia-type organisation. The public prosecutor's office sought a three-year prison sentence.
23. In a judgment of 12 November 1994, which was lodged with the registry on 9 February 1995, the Trapani District Court acquitted the applicant and ordered his release unless there were other reasons why he should remain in custody.
It observed that the case against the applicant had been founded solely on statements made by B.F. on the basis of information B.F. had learnt from G.D., who had in turn obtained that information from F.M. Both sources were now dead, thus rendering any independent corroboration of B.F.'s statements impossible. The only affirmation that had been proved was that the applicant had worked at the finance company concerned, but there was no evidence that he had acted as its manager or treasurer. Indeed, that allegation had been contradicted by other witnesses and factual evidence. The District Court concluded that the applicant's guilt had not been established.
24. The judgment was delivered towards 10 p.m. The applicant, who had been in the Trapani District Court for the verdict, was brought back to Termini Imerese Prison, still in handcuffs, at 12.25 a.m.
He was not released until 8.30 a.m. because the registration officer, whose presence was necessary on the release of prisoners subject to a special prison regime, was unavailable.
25. The public prosecutor's office appealed against his acquittal.
26. In a judgment of 14 December 1995, which became final as regards the applicant on 25 June 1996, the Palermo Court of Appeal upheld his acquittal on the ground that B.F.'s statements were unsupported by other concrete evidence and had been refuted by evidence obtained during the investigation.
27. The applicant was held at Termini Imerese Prison until 20 July 1992, when he was transferred to Pianosa Prison under urgent measures taken by the Italian Government against the Mafia following the killing by that organisation of two senior judges. Pianosa Prison had previously held approximately 100 prisoners who enjoyed a less strict regime, which included the right to work on the island outside the prison. The highsecurity prisoners were held together in the “Agrippa” wing. A large number of prison warders from other penal institutions were also transferred to Pianosa Prison.
The applicant was held at Pianosa without interruption until 29 January 1993. Subsequently, he was regularly transferred for short periods to enable him to be present at the various stages of the proceedings against him.
28. The medical register kept by Pianosa Prison shows that the applicant was in good health on arrival.
29. He alleged that he was ill-treated in a number of ways, detailed below, mainly between July and September 1992 (the situation subsequently improved).
(i) He was regularly slapped and had sustained an injury to his right thumb. His testicles had been squeezed, a practice which the applicant said was systematically inflicted on all prisoners.
(ii) On one occasion the applicant was beaten and his jumper was torn. He protested. Two hours later a warder ordered him to shut up, insulted and then struck him, damaging the applicant's glasses and a false tooth.
(iii) He was manhandled on other occasions. Prisoners were allowed to put cleaning products in the corridors. Sometimes the prison warders caused the products to spill on the floor and mixed them with water, thus making the floor slippery. Prisoners were then forced to run along the corridors between two rows of warders. Those who fell were hit by warders and beaten with batons.
(iv) He was often subjected to body searches when showering.
(v) He had to wait very lengthy periods to see a doctor and remained handcuffed during medical examinations.
(vi) The warders warned prisoners that they would be subjected to reprisals if they told their lawyers or other prisoners about the treatment they were receiving.
(vii) In the presence of warders prisoners were required to bow their heads, keep their eyes to the ground, show respect, remain silent and stand to attention.
30. Lastly, the applicant said that transfers of prisoners from the prison to the courts for hearings took place in inhuman conditions: in the hold of the vessel, without air, light or food and with very poor hygiene.
31. The Pianosa Prison medical register shows that on 9 September 1992 the applicant complained of a problem with a false tooth and the prison doctor therefore referred him for examination by a dentist. In April 1993 a further request was made for an appointment with a dentist to have a loose false tooth cemented.
32. On 10 August 1993 the Pianosa Prison medical service requested xrays and an appointment with an orthopaedist following a complaint by the applicant of pain in his knees. On 22 September 1993, following tests, an orthopaedist noted problems – the medical record does not reveal their exact nature – in the applicant's knees.
33. On 17 March 1994 the dentist noted that the false tooth had completely broken and needed repair.
34. A medical report of 24 March 1995 notes calcification in the knee joint. The applicant had a scan on 3 April 1996 that revealed two small wounds resulting from traumatic injury in the upper, outer part of the knee.
35. A medical certificate dated 20 March 1996 refers to psychological disorders (asthenia, state of confusion, depression) that had started three years earlier.
36. On 2 October 1993, at a preliminary hearing before the Trapani investigating judge, the applicant and another prisoner alleged that they had suffered forms of ill-treatment such as “torture, humiliation and cruelty” in Pianosa Prison until October 1992. The applicant said in particular that he had suffered a broken finger and broken teeth. Even though the position had improved after October 1992, he complained that the overall treatment to which he had been subjected and which had been imposed on the basis of, inter alia, section 41 bis of Law no. 354 of 1975, was inhuman and emotionally draining.
37. The investigating judge informed the Livorno public prosecutor's office of the above; the public prosecutor's office opened an official inquiry (no. 629/93) and on 12 November 1993 instructed the Portoferraio carabinieri to question the applicant about the nature and duration of the illtreatment he had allegedly suffered and to obtain from him any information he had that would help to identify those responsible. It also requested the applicant's medical records.
38. The applicant was interviewed on 5 January 1994 by the Portoferraio carabinieri. He said that from the moment he arrived at Pianosa he had been subjected to “hidings, torture, acts of cruelty and psychological torture” by the warders. In particular, they would hit him in the back with their hands. When he left his cell for the exercise yard he was made to run along a corridor that had been made slippery. The warders formed a line the length of the corridor and delivered kicks, punches and baton blows. On one occasion he had protested that the warders had torn his jumper as they struck him. One of them had told him to shut up, insulted him and then hit him, damaging his glasses and a false tooth. Prisoners were violently beaten every time they left their cells. He added, however, that he was unable to recognise the warders responsible because the prisoners were obliged to keep their heads bowed in their presence. He stated lastly that the beatings had ceased in October 1992.
39. On 7 January 1994 the carabinieri sent the interview record and the applicant's medical file to the Livorno public prosecutor's office. They said that they would forward a list of the warders who had worked at Pianosa Prison at the material time later.
40. On 9 March 1995 the applicant was interviewed by the Trapani carabinieri on the instructions of the Livorno public prosecutor's office. He was shown photocopies of photographs of 262 prison warders who had worked at Pianosa Prison. The applicant said that he was unable to identify the person who had ill-treated him, but commented that the photographs had been taken before the relevant period and were only photocopies. He added that he would have had no difficulty in identifying the warder concerned had he been able to see him in person.
41. On 18 March 1995 the Livorno public prosecutor's office applied to have the complaint filed away without further action on the ground that the offenders could not be identified (perché ignoti gli autori del reato). The Livorno investigating judge made an order to that effect on 1 April 1995.
42. On 5 September 1992 the Livorno judge responsible for the execution of sentences had sent a report to the Minister of Justice and other relevant prison and administrative authorities on prison conditions in Pianosa.
43. The report followed an initial inspection of the prison in August 1992 in which it was noted in particular that there had been repeated violations of prisoners' rights and a number of incidents of ill-treatment, both in the special “Agrippa” wing and in the ordinary wings. By way of example, it was noted in the report that:
(i) hygiene was appalling;
(ii) prisoners' correspondence, though permitted subject to censorship, was totally blocked and telegrams were delivered to prisoners only after substantial delays;
(iii) prisoners were forced to run to the exercise yard, and probably beaten with batons on the legs;
(iv) prisoners were sometimes beaten with batons and subjected to other forms of ill-treatment (for example, one prisoner was allegedly forced to undress completely and to do floor exercises (flessioni) before being subjected to a rectal search, which, according to the judge responsible for the execution of sentences, had been wholly unnecessary as the prisoner had just finished doing work in the presence of other warders; the prisoner concerned, who was slapped while getting dressed, had then consulted the prison doctor; that night, three warders had subjected him to a beating in his cell);
(v) apparently, other similar incidents had taken place subsequently, although the situation appeared to have improved more recently, probably as a result of action taken against prison warders.
44. After information and press reports began to circulate that prisoners in Pianosa Prison were being subjected to violence, the Livorno public prosecutor spent a day on the island and informed the press that he had found nothing to support the allegations.
45. Further, on 30 July 1992 inspectors for the Tuscany prison services had informed the Prison Administration Department at the Ministry of Justice that, according to information from reliable sources, there had been serious incidents of ill-treatment of prisoners at Pianosa Prison. In particular, the report referred to one incident in which a handicapped prisoner had been brought into the prison in a wheelbarrow to the jeers of the warders and another in which a prisoner had been forced to kneel before a candle.
46. In a note to the Minister's principal private secretary dated 12 October 1992, the Director-General of the Prison Administration Department at the Ministry of Justice explained that the conditions referred to by the Livorno judge responsible for the execution of sentences were due essentially to the fact that fifty-five prisoners had been transferred to Pianosa as a matter of urgency in the night of 19 to 20 July 1992. That had caused practical problems which could to a large extent explain the inconvenience that had been noted. In addition, additional problems had been caused by building works in the prison.
47. On 28 October 1992 the Director-General forwarded the conclusions of a group of experts appointed by the department to the principal private secretary to the Minister and to the public prosecutor's office. On the basis of the information supplied by prisoners questioned in the prison, the experts had found that the allegations of ill-treatment were wholly unfounded apart from the incident concerning the moving of a handicapped prisoner in a wheelbarrow, which, however, had resulted from a lack of wheelchairs in the prison.
48. Following the report by the judge responsible for the execution of sentences, an inquiry was nonetheless started and the information obtained was sent to the Livorno public prosecutor's office. Only two warders had been identified; they were suspected of offences of causing bodily harm (Article 582 of the Criminal Code) and of abuse of authority over persons who had been arrested or detained (Article 608 of the Criminal Code).
49. The public prosecutor's office sought an order for both charges to be dropped, the former because no complaint had been lodged and the latter because it was time-barred. The application was allowed with regard to the offence of causing bodily harm, but dismissed with regard to the other charge and on 20 December 1996 the investigating judge sought additional information. That inquiry is believed still to be under way.
50. In a note of 12 December 1996 – which was appended to the Government's observations in the proceedings before the Commission – the President of the court responsible for the execution of sentences in Florence said that the incidents that had taken place in Pianosa Prison had been ordered or tolerated by the government of the day. He also considered that the applicant's allegations concerning the conditions during transfers were entirely credible and that transfers of prisoners to Pianosa Prison were carried out using questionable and unjustified methods, the real purpose of which was to intimidate prisoners. He further noted that the high-security wing of Pianosa Prison had been staffed by warders from other prisons who had not been subjected to any selection process and had been given “carte blanche”. The result, according to the President of the court, was that management of that wing of the prison had initially been characterised by abuse and irregularities.
51. On 20 July 1992 the Minister of Justice issued an order subjecting the applicant to the special prison regime laid down in section 41 bis of Law no. 354 of 1975 until 20 July 1993. The Minister considered that the measure was necessary in particular because of serious public-order and safety considerations following an escalation of an aggressive and ruthless campaign by the Mafia, which had been responsible for the recent assassinations of three judges and eight policemen and for car-bomb attacks in large Italian cities. That situation made it necessary to sever connections between certain prisoners and their milieu. The applicant was subject to the measure concerned because he was of bad character and dangerous; those factors suggested that he had maintained contact with the criminal milieu which he would be able to use to issue instructions or establish links with the outside world that could in turn lead to a breakdown of public order or jeopardise security in prison institutions. In addition, it was a reasonable assumption that prisoners such as the applicant would recruit other prisoners or dominate and humiliate them in prison, just as they did in criminal organisations.
52. The order represented a derogation from the Prison Administration Act and imposed the following restrictions:
(i) a ban on the use of the telephone;
(ii) a ban on all association or correspondence with other prisoners;
(iii) censorship of all inward and outward correspondence;
(iv) a ban on meetings with third parties;
(v) restrictions on visits from members of the family (to one hour monthly);
(vi) a ban on receiving or sending sums of money over a set amount;
(vii) a ban on receiving parcels (other than those containing linen) from the outside;
(viii) a ban on organising cultural, recreational or sporting activities;
(ix) a ban on voting or standing in elections for prisoner representatives;
(x) a ban on taking part in arts-and-crafts activities;
(xi) a ban on buying food that needed cooking;
(xii) a ban on spending more than two hours outdoors.
53. These measures were subsequently extended for successive sixmonthly periods until 31 January 1995.
54. On 21 April 1992 the Trapani District Court decided, without giving specific reasons, to subject the applicant's correspondence to censorship. However, his correspondence was not monitored while he was in Termini Imerese Prison.
55. An order was also made for censorship of the applicant's correspondence by the Minister of Justice on 20 July 1992 (see paragraph 52 above).
56. The following letters were censored:
(i) the applicant's letter of 21 October 1992 to his wife (delivery of this letter was delayed by the Pianosa Prison as the prison authorities, considering the content to be suspect, first sent it to the judicial authorities);
(ii) a letter of 7 May 1993 sent to the applicant by his first lawyer (stamped by the Pianosa Prison censors);
(iii) a letter of 28 February 1993 sent by the applicant to his family (stamped by the Termini Imerese Prison censors);
(iv) a letter sent by the applicant to his wife on 2 March 1993 enclosing a certificate (the Termini Imerese Prison authorities had intercepted the letter and sent it to the Prison Administration Department at the Ministry of Justice with a request for permission to remit the letter to the applicant; as no reply was received, the letter was never remitted to him);
(v) a letter from the applicant to his family posted on 7 May 1993 (stamped by the Pianosa Prison censors).
57. On 15 September 1993, as a result of a Constitutional Court decision (no. 349 of 28 July 1993 – see paragraph 102 below), the Minister of Justice rescinded the measure regarding censorship of correspondence that had been issued in orders made under section 41 bis.
58. The applicant's correspondence nonetheless continued to be subject to censorship as a result of the Trapani District Court's decision of 21 April 1992.
59. On 21 February 1994 the Trapani District Court ordered rescission of that order, but the applicant's correspondence continued to be censored notwithstanding.
60. On 10 June 1994 the applicant reverted to the ordinary prison regime; the change entailed among other things an end to censorship. However, at least one letter (sent to the applicant by his wife on 28 July 1994) was nonetheless censored by the Pianosa Prison authorities.
61. On 13 August 1994, at the request of the Pianosa Prison authorities, an order was made by the President of the Criminal Division of the Trapani District Court, renewing censorship of the applicant's correspondence. The following letters were censored:
(i) a letter of 24 August 1994 sent to the applicant by his second lawyer (stamped by Pianosa Prison);
(ii) letters sent to the applicant by his wife on 18, 21, 29 and 30 August 1994 containing two photographs of the applicant's children (and each bearing the Pianosa Prison censors' stamp);
(iii) a letter of 31 August 1994 from the applicant to his family (stamped by Pianosa Prison);
(iv) a letter of 1 September 1994 sent to the applicant by his children (stamped by Pianosa Prison);
(v) a letter of 16 October 1994 sent to the applicant by his granddaughter (stamp illegible);
(vi) letters of 18 and 20 October 1994 sent to the applicant by his wife (stamped by Termini Imerese Prison);
(vii) a letter of 20 October 1994 apparently sent to the applicant by members of his family (stamped by Termini Imerese Prison);
(viii) an undated letter sent to the applicant by his granddaughter (stamped by Pianosa Prison).
62. As to the two letters sent to the applicant by his lawyers on 7 May 1993 and 24 August 1994, the Pianosa Prison authorities said that they could not be regarded as being correspondence with defence counsel for the purposes of Article 35 of the transitional provisions of the new Code of Criminal of Procedure (see paragraph 97 below).
63. On an application dated 9 September 1992 by the Trapani public prosecutor's office the Trapani District Court made an order on 10 May 1993 imposing preventive measures on the applicant, who was put under special police supervision and required to live at Alcamo for three years. The District Court found in particular that the applicant had been shown to be dangerous by concrete evidence: he was being investigated in connection with a very serious offence, was in detention pending trial and, along with other suspected mafiosi, held shares in a company that ran a discotheque where members of the Mafia met.
The applicant was required, inter alia:
(i) not to leave his home without informing the authorities responsible for supervising him;
(ii) to live an honest life and not to arouse suspicion;
(iii) not to associate with persons who had a criminal record or who were subject to preventive or security measures;
(iv) not to return home later than 8 p.m. or to leave home before 6 a.m., unless due cause could be shown and in all cases only after informing the authority responsible for supervising him;
(v) not to keep or carry weapons;
(vi) not to go to bars or attend public meetings;
(vii) to have on him at all times the card setting out his precise obligations under the preventive measures and a copy of the court order;
(viii) to report to the relevant police station on Sundays between 9 a.m. and 12 noon.
64. However, the District Court found that it was not possible to conclude from the evidence on the file that the company referred to had been used to launder money coming from illegal Mafia activities. It consequently made an order for severance of the proceedings relating to the attachment both of the applicant's holding in the company concerned and some of his immovable property.
65. The applicant appealed, but his appeal was dismissed on 7 December 1993.
The court of appeal noted, firstly, that a presumption arose under Law no. 575 of 15 May 1965 that a member of the Mafia was dangerous and that for the purposes of the imposition of preventive measures, such membership could be established on the basis of inferences, full proof being required only to secure a conviction. In the case before it, there was circumstantial evidence against the applicant, such as the decisions to detain him pending trial and to commit him for trial. Furthermore, B.F. had clearly stated that the applicant was both a member and the treasurer of a mafiatype organisation. There were other factors, too, such as the applicant's business relations with other mafiosi. The applicant's contact with the Mafia was also confirmed by the fact that he had seen fit to marry the sister of a mafia boss and thus to become a member of a mafia clan, which undoubtedly made it likely that he would receive requests for assistance from that criminal organisation.
66. The applicant appealed to the Court of Cassation, but that appeal was also dismissed in a judgment of 3 October 1994 on the ground that the assessment whether a person was dangerous was based on any factor which the court found to be cogent. The Trapani District Court and the Palermo Court of Appeal had established that it was likely that the applicant belonged to the Alcamo mafia clan on the basis of the evidence that had led to the applicant being kept in pre-trial detention. No appeal lay to the Court of Cassation against the verdict of the trial and appellate courts on the facts.
67. Meanwhile, on 22 May 1993 the Trapani Prefect ordered the applicant to surrender his passport. That order could not be executed as the applicant said that it had been lost. The prefect also ordered the applicant to produce his national identity card so that the words “not valid for foreign travel” could be stamped on it.
68. On 1 June 1993 the Trapani Prefect ordered the confiscation of the applicant's driving licence.
69. The preventive measures were suspended until the end of the trial and applied with effect from 19 November 1994 following the applicant's acquittal by the Trapani District Court.
70. On 13 February 1996 the applicant was refused permission to leave Alcamo to accompany his wife and one of their sons to Palermo Hospital – where they were due to undergo medical tests – on the ground that the tests did not relate to a serious illness.
71. Meanwhile, on 8 January 1996 the applicant had applied to the Trapani District Court for an order lifting the preventive measures on the ground that he had now been finally acquitted (by a judgment of 14 December 1995) and that it was impossible for him to find employment.
72. On 11 June 1996 the District Court dismissed that application. In doing so, it firstly reiterated the settled case-law of the Court of Cassation whereby matters established at trial, though insufficient to support a conviction, could, if appropriate when coupled with other evidence, nonetheless amount to serious evidence capable of proving that a person who has been acquitted might be dangerous. That, said the District Court, was the position in the case before it. It considered that the statements made by B.F. showed that the applicant had associated with the Alcamo mafia clan, as proved by the fact that his late brother-in-law had been the head of the main clan. As to his inability to find work, the court considered that it was unrelated to the preventive measures since the applicant could at any stage have sought permission to work and would have been authorised to do so, provided, of course, that the work was compatible with his obligations under the preventive measures.
73. On 7 October 1996 the applicant's identity card was returned marked “not valid for foreign travel”.
74. On an unspecified date the applicant made a further request to the Trapani District Court to rescind the preventive measures against him repeating that he had now been finally acquitted and stressing that he had always complied with the preventive measures.
75. On 21 October 1997 the Trapani District Court dismissed that application stating, firstly, that the proceedings concerning the preventive measures were quite separate from the criminal proceedings so that the acquittal had no automatic effect on the preventive measures that had already been ordered. In any event, the applicant had not shown any real change in his life-style or that he was genuinely repentant.
76. The preventive measures against the applicant ceased to apply on 18 November 1997.
77. As a result of the imposition of the special supervision measure on the applicant, the Alcamo Municipal Electoral Committee decided on 10 January 1995 to strike the applicant off the electoral register on the ground that his civil rights had lapsed pursuant to Article 32 of Presidential Decree no. 223 of 20 March 1967.
78. The applicant lodged an appeal with the Ward Electoral Board in which he contended that no reasons had been stated in the decision of 10 January 1995 and that the decision to impose preventive measures had been taken before his acquittal.
In a decision of 27 February 1995, served on the applicant on 7 March 1995, the board dismissed the appeal on the ground that the applicant had been disenfranchised by operation of law (as his civil rights had lapsed following imposition of the special supervision measure), not by a decision of the electoral committee. The applicant did not appeal against that decision.
79. On 19 November 1997, following the expiration of the preventive measures, the applicant applied to be reinstated on the electoral registers.
80. On 28 November 1997 the Ward Electoral Committee informed the mayor of Alcamo that it had authorised the applicant to take part in the imminent administrative elections scheduled to be held on 30 November 1997.
81. On 29 November 1997 the mayor notified the applicant of the electoral committee's decision.
82. On 11 December 1997 the Municipal Electoral Committee reinstated the applicant on the Alcamo electoral register.
83. On 4 February 1997 the applicant applied to the Palermo Court of Appeal for an award of compensation under Articles 314 and 315 of the Code of Criminal Procedure for his detention from 21 April 1992 to 12 November 1994, which the applicant's acquittal on 14 December 1995 showed to have been “unjust”.
84. The Court of Appeal acceded to his claim in a decision of 20 January 1998, which was lodged with the registry on 23 January 1998. Having regard to the length and particularly harsh conditions of his detention, and to the damage sustained by the applicant (to his reputation) and by his family (who had had to make long journeys for visits), it awarded him 64,000,000 Italian lire.
85. The first paragraph of Article 273 of the Code of Criminal Procedure (“CCP”) provides that “no one shall be detained pending trial unless there is serious evidence of his guilt”.
86. Article 274 CCP goes on to provide that detention pending trial may be ordered: “(a) if detention is demanded by special and unavoidable requirements of the inquiry into the facts under investigation concerning a genuine and present danger for the production or authenticity of evidence ...; (b) if the accused has absconded or there is a real danger of his absconding, provided that the court considers that, if convicted, he will be liable to a prison sentence of more than two years; and (c) where, given the specific nature and circumstances of the offence and having regard to the character of the suspect or the accused as shown by his conduct, acts or criminal record, there is a genuine risk that he will commit a serious offence involving the use of weapons or other violent means against the person or an offence against the constitutional order or an offence relating to organised crime or a further offence of the same kind as that of which he is suspected or accused ...”
87. Under Article 275 § 3 CCP, as amended by Legislative Decree no. 152 of 1991 (which became Law no. 203 of 1991) and Legislative Decree no. 292 of 1991 (which became Law no. 356 of 1991) there is a rebuttable presumption that such a necessity exists where certain offences, such as being a member of a mafia-type organisation, are concerned.
88. Article 303 CCP lays down the maximum permitted periods of detention pending trial which vary according to the stage reached in the proceedings. For the offence laid down in Article 416 bis of the Criminal Code, the periods applicable during the proceedings at first instance are one year from the beginning of the defendant's detention until the order committing him for trial and one year from the beginning of the trial until his conviction at first instance. If no committal order is made or, as the case may be, the defendant is not convicted at first instance within the relevant period, the detention pending trial ceases to be lawful and the defendant must be released.
89. However, paragraph 2 of Article 304 CCP provides that for certain offences, including the one provided for in Article 416 bis of the Criminal Code, the periods laid down in Article 303 may be extended during the hearings, the deliberations at first instance or the appeal, if the proceedings prove to be particularly complex. Article 304 provides that the length of detention pending trial must not, under any circumstances, exceed twothirds of the maximum sentence for the offence with which the defendant is charged or the sentence imposed by the first-instance court.
90. Paragraph 2 of Article 305 CCP provides: “During the preliminary investigation, the public prosecutor may request an extension of a period of detention pending trial that is about to expire where there is a serious need for precautionary measures which, in particularly complex investigations, make it absolutely necessary to extend the period of detention pending trial ...” That provision goes on to provide that such an extension may be renewed only once and that, in any event, the periods provided for in Article 303 CCP cannot be exceeded by more than half.
91. With regard to the procedures on release, on 29 March 1996 the Ministry of Justice informed all penal institutions of the need for administrative services to be provided at night time, too, to ensure not only the release of prisoners but also, among other things, the admission of suspects who had been arrested or had voluntarily surrendered to custody and the availability of emergency hospital treatment for prisoners.
92. Article 314 CCP provides that anyone who has been acquitted in a judgment that has become final – on the grounds that the case against him has not been proved, he has not committed the offence, no criminal offence has been committed or the facts alleged do not amount to an offence at law – is entitled to equitable reparation for any period he has spent in detention pending trial, provided that misrepresentations or fault on his part were not contributory factors in his being detained.
93. An application for reparation must be made within eighteen months after the judgment becomes final. The maximum award is 100,000,000 Italian lire.
94. Section 18 of Law no. 354 of 26 July 1975, as amended by section 2 of Law no. 1 of 12 January 1977, provides that power to order censorship of prisoners' correspondence vests in the judge dealing with the case – whether the investigating judge or the trial judge – until the decision at first instance and thereafter in the judge responsible for the execution of sentences. The judge may order censorship of a prisoner's correspondence in a reasoned decision; this provision does not, however, specify the circumstances in which such orders may be made.
95. In practice, censorship entails all the prisoner's mail being intercepted and read by either the judge that made the order or the prison governor or prison staff designated by him; censored mail is stamped to show that it has been inspected (see also Article 36 of the decree implementing Law no. 354 referred to above – Presidential Decree no. 431 of 29 April 1976). Censorship cannot extend to deleting words or sentences, but the judge may order that one or more letters shall not be delivered; in such cases, the prisoner must be informed immediately. This latter measure can also be ordered temporarily by the prison governor, who must, however, notify the judge.
96. Article 103 CCP forbids the seizure or any form of censorship of correspondence between a prisoner and his lawyer, provided that the correspondence is identifiable as such and unless the judge has wellfounded reasons to believe that the correspondence constitutes the substance of the offence.
97. Similarly, by Article 35 of the transitional provisions of the new Code of Criminal Procedure the rules on the censorship of a prisoner's correspondence laid down in Law no. 354 and Presidential Decree no. 431 do not apply to correspondence between a prisoner and his lawyer. However, for such correspondence to escape censorship, the envelope must be marked with the identity of both the accused and his lawyer, the fact that the lawyer is acting in that capacity and the words “correspondence for the purposes of court proceedings” (“corrispondenza par ragioni di giustizia”) signed by the sender, who must also specify the proceedings to which the letter relates. If the sender is the lawyer, his signature must be certified by the head of the Bar Association or the latter's delegate.
98. As the censorship of correspondence is an administrative act and does not affect the prisoner's personal liberty, no appeal lies to the Court of Cassation in respect of it (Court of Cassation, judgments nos. 3141 of 14 February 1990 and 4687 of 4 February 1992).
99. Section 35 of the Prison Administration Act (Law no. 354 of 26 July 1975) provides that prisoners may send requests or complaints in a sealed envelope to the following authorities:
(i) the prison governor, prison inspectors, the director-general of penal institutions and the Minister of Justice;
(ii) the judge responsible for the execution of sentences;
(iii) the judicial and health-care authorities who inspect the prison;
(iv) the president of the regional council;
(v) the President of the Republic.
100. By section 41 bis of the Prison Administration Act, as amended by Law no. 356 of 7 August 1992, the Minister of Justice is empowered to suspend application of the ordinary prison regime – as laid down by Law no. 354 of 1975 – in whole or in part if it fails to meet the standards required to preserve public order and security. He must give reasons for so doing and judicial review will lie. The provision may be applied only where the prisoner has been prosecuted for or convicted of one of the offences set out in section 4 bis of the statute. The offences concerned include those linked to mafia activities. By Law no. 446 of 28 November 1999 that provision is to remain in force until 31 December 2000.
101. Section 41 bis contains no list of the restrictions that may be imposed. They must be determined by the Minister of Justice. When first implemented, section 41 bis was construed as also empowering the Minister of Justice to censor prisoners' correspondence.
102. In its judgments nos. 349 and 410 delivered in 1993, the Italian Constitutional Court, which was examining whether that system was consistent with the principle that the legislator's powers should not be encroached upon, held that section 41 bis was compatible with the Constitution. However, it stated that by virtue of Article 15 of the Constitution a reasoned decision of the courts was required for any restriction on correspondence to be imposed. The Minister of Justice was accordingly not empowered to impose measures regarding prisoners' correspondence.
103. The power to impose preventive measures was introduced by Law no. 1423 of 27 December 1956. Such measures are intended to prevent individuals regarded as a “danger to society” from committing offences. The statute currently classifies three groups of people as a danger to society: (a) anyone who on the basis of factual evidence must be regarded as being an habitual offender; (b) anyone who on account of his conduct or life-style must be regarded, on the basis of factual evidence, as habitually deriving his income from the proceeds of crime; and (c) anyone who on account of his conduct must be regarded on the basis of factual evidence as having committed offences endangering the mental or physical integrity of minors or posing a threat to society, security or public order.
104. Section 3 of Law no. 1423/56 provides that persons who are a danger to society may be placed under special police supervision. That measure may be accompanied, if need be, by a requirement not to stay in one or more named towns or provinces or, if the person concerned is considered to be particularly dangerous, by a compulsory residence order requiring him to live in a named municipality (obbligo di soggiorno).
105. Jurisdiction to make such orders is vested exclusively in the court sitting in the provincial capital. The court sits in camera and must give a reasoned decision after hearing the representative of the public prosecutor's office and the person on whom it is proposed to impose the measure, who has the right to lodge memorials and to be represented by a lawyer. Both parties may appeal within ten days. Lodging an appeal has no suspensive effect. A further appeal lies from the court of appeal to the Court of Cassation.
106. When imposing a preventive measure, the court must fix its duration – between one and five years maximum – and specify the conditions with which the person concerned must comply.
107. Under Law no. 575 of 31 May 1965, which was amended in 1982, preventive measures in the form of an order for special supervision, compulsory residence or exclusion may be imposed on persons against whom there is evidence (indiziati) that they belong to a mafia-type organisation.
108. Law no. 327 of 3 August 1988 provides that a person can only be ordered to reside in the town where he has his domicile or residence.
109. Lastly, in cases where the trial has started, Law no. 55 of 19 March 1990 empowers the courts to suspend proceedings relating to the application of preventive measures until the conclusion of the trial.
110. Article 2 of Presidential Decree no. 223 of 20 March 1967 provides that, inter alia, persons on whom preventive measures have been imposed by a court order or an administrative decision shall be disenfranchised.
111. Article 32 § 1 (3) of that decree provides that in such cases the prefect (questore) empowered to enforce such measures shall notify the municipality where the person concerned resides of any decision entailing the loss of civil rights. The municipal electoral committee shall then remove the name of the person concerned from the electoral register, even outside one of the usual periods for updating the lists.
VIOLATED_ARTICLES: 3
5
8
VIOLATED_PARAGRAPHS: 5-1
5-3
NON_VIOLATED_ARTICLES: 3
